DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The examiner is reissuing the Non-Final rejection because newly amended claim 1 uses language from now cancelled claim 4.  The applicant is correct in that no citation was provided to indicate what teachings of Said is being used to teach disclose the claim limitation in the invention.  Further, the Double patenting rejection has been updated to reflect an obvious-type double patenting rejection in view of the Said reference.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 11,290,748 in view of Said et al (US 2019/0306522. Although the claims at issue are not identical, they are not patentably distinct from each other because both approach a similar problem for designing a transform with low complexity in substantially a similar manner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 5 8, 9, 10, 12, 16, 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Said et al (US 2019/0306522, hereafter Said).
As per claim 1, Said discloses a method for processing a video signal by using a transform having a low complexity, the method comprising:
acquiring a transform index related to one of a plurality of transform combinations including combinations of one or more transform kernels for transforming of a current block of the video signal (¶ 168);
deriving a transform combination including a horizontal transform and a vertical transform related to the transform index; and applying each of the vertical transform and the horizontal transform to the current block, wherein the transform kernels include Discrete Sine Transform Type-7 (DST- 7) or Discrete Cosine Transform Type-8 (DCT-8), and wherein the DST-7 or DCT-8 is designed based on a discrete Fourier transform (DFT) to which a scale value in a form of a power of 2 related to a bit length of a transform coefficient is applied (¶ 94 - 100);
wherein a coefficient of the DFT to which the scale value is applied is approximated by a shift operation based on the scale value (¶ 152).
As per claim 2, Said discloses the method of claim 1, wherein the applying of each of the vertical transform and the horizontal transform of the transform combination to the current block includes generating a preprocessed vector generated through a first permutation of an input vector including coefficients of the current block arranged in a row or column direction (¶ 83; More specifically, for each respective row of an W×H input block 60, a video encoder/decoder (generically referred to as video coder) produces a row of an intermediate block 62 by multiplying a vector consisting of elements of the respective row by an W×H transform matrix.),
applying a first stage DFT applied to some coefficients of the preprocessed vector to the preprocessed vector at a plurality of times (¶ 81 - 87),123Attorney Docket No.: 20211-0568US1
applying a second stage DFT, applied to some coefficients of an intermediate vector to which the first stage DFT is applied, to the intermediate vector to which the first stage DFT is applied at a plurality of times, and generating a postprocessed vector through a second permutation for a vector to which the second stage DFT is applied (¶ 81 - 87).  
As per claim 3, Said discloses the method of claim 2, wherein the first stage DFT or the second stage DFT includes a first type DFT outputting, from first input data having a first length, first output data having the first length and a second DFT outputting, from second input data having a second length different from the first length, second output data having the second length (¶ 81 - 87).

As per claim 5, Said discloses the method of claim 1, wherein when a width of the current block is N, the DST-7 or DCT-8 is derived based on a 2N + 1 point DFT (Table II; ¶ 97 – 102).
Regarding claim 8, arguments analogous to those presented for claim 1 are applicable for claim 8.
Regarding claim 9, arguments analogous to those presented for claim 2 are applicable for claim 9.
Regarding claim 10, arguments analogous to those presented for claim 3 are applicable for claim 10.
Regarding claim 12, arguments analogous to those presented for claim 5 are applicable for claim 12.
Regarding claim 16, arguments analogous to those presented for claim 1 are applicable for claim 16.
Regarding claim 19, arguments analogous to those presented for claim 5 are applicable for claim 19.

Allowable Subject Matter
Claim(s) 2, 3, 6 ,10 13, 14, 17, 18, 20, and 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487